DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-25 are elected, in response to restriction.
Claims 26-30 are non-elected.
Claims 1-25 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/08/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Claims 1-25, drawn to an exchange for litigation tokens, classified in G06Q 40/04.
Claims 26-30, drawn to token freezing, classified in H04L 9/3213.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as providing an initial offering of litigation product tokens, receiving requests to purchase the tokens, and determining whether to permit trade of the tokens. Subcombination II has separate utility such as token freezing upon a settlement event. See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104. See MPEP § 821.04(a). Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. § 101 and/or 35 U.S.C. § 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Examiner phoned Chloe Salome Margulis (Reg. No. 79,502), Applicant’s representative, on 07/01/2022 at 01:30 PM EST and left a message. A return phone call was made to Examiner on 07/08/2022 at 01:47 PM EST, where a provisional election was made without traverse to prosecute the invention of Group I, claims 1-25. Affirmation of this election must be made by applicant in replying to this Office action. Claims 26-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims have been evaluated for patent subject matter eligibility under 35 U.S.C. 101 using the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

Claims 1-21:
Step 1
Claims 1-21 are directed to a computer-implemented system (i.e. machine). Therefore, these claims fall within the four statutory categories of invention.


Step 2A Prong One
Claim 1 recites (i.e., sets forth or describes) an abstract idea of providing an initial offering of litigation product tokens, wherein purchase requests are received and a plurality of litigation product tokens are generated, and determining whether to permit trades of a particular litigation product token based on whether a freeze event is present and a signature validated. Specifically, but for the additional elements, Claim 1 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions as the claim limitations of providing an initial offering of litigation product tokens, receiving purchase requests, generating the litigation product tokens, and determining whether to permit trades involve agreements in the form of contracts, as well as sales activities or behaviors. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
a user device configured to generate a litigation event
an initial litigation product offering computer system configured to: 
receive, from the user device, the litigation event
generate, based on the litigation event, (i) a litigation product contract, (ii) a master product key pair for the litigation event that includes a public key and a private key, and (iii) a freeze rule
provide an initial offering of litigation product tokens, wherein the initial offering incorporates, at least, the litigation product contract
receive requests to purchase the litigation product tokens as part of an initial public offering
generate a plurality of litigation product tokens that each include the litigation product contract, the public key, and the freeze rule
generate a token ledger that includes initial entries for the plurality of litigation product tokens; and 
a digital exchange system configured to: 
determine whether to permit a digital trade of a particular litigation product token based, at least in part, on whether a freeze event is present in the token ledger for the particular litigation product token and whether a signature included as part of the freeze event is validated by the public key

Step 2A Prong Two
Claim 1 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “user device”, “initial litigation product offering computer system”, “a master product key pair for the litigation event that includes a public key and a private key”, “generate a token ledger that includes initial entries for the plurality of litigation product tokens” and “digital exchange system” merely serve as a tool to perform the abstract idea. Further, the additional elements “digital” generally links the use of the judicial exception to a particular technological environment, that being digital technologies. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 1, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 2-21 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 2: Claim 2 recites the abstract idea of permitting or blocking trades based upon a determination of whether entities are accredited or non-accredited. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 2 recites the additional element of the initial litigation product offering computer system, digital exchange system, and token ledger. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 3: Claim 3 recites additional details of the type of data included in the lockup period. Therefore, it recites additional abstract ideas.
Claim 4: Claim 4 recites the abstract idea of invoking a freeze event for the plurality of litigation product tokens based upon a settlement event. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 4 recites the additional element of the initial litigation product offering computer system, user device, private key, digital exchange system and token ledger. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 5: Claim 5 recites the abstract idea of verifying tokens are frozen, retrieving addresses, determining a last prior address, and paying out the token. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 5 recites the additional element of the initial litigation product offering computer system, digital exchange, and token ledger. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 6: Claim 6 recites the abstract idea of determining if a last prior address is associated with an authenticated entity, and if not, then sending a notification. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 6 recites the additional element of the initial litigation product offering computer system. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 7: Claim 7 recites the abstract idea of paying out instances of the token in a stable currency. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 7 recites the additional element of the initial litigation product offering computer system. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 8: Claim 8 recites the abstract idea of dissolving the token after paying instances of the token. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 8 recites the additional element of the initial litigation product offering computer system. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 9: Claim 9 recites the abstract idea of removing the token from circulation and removing a value assigned to the token. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 9 recites the additional element of the digital exchange. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 10: Claim 10 recites additional details of the type of data included in the litigation event. Therefore, it recites additional abstract ideas.
Claim 11: Claim 11 recites additional details of the type of data included in the litigation product contract. Therefore, it recites additional abstract ideas.
Claim 12: Claim 12 recites the abstract idea of determining a valid settlement occurred. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 12 recites the additional element of the digital exchange system. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 13: Claim 13 recites additional details of the type of data included in the litigation product contract. Therefore, it recites additional abstract ideas.
Claim 14: Claim 14 recites the additional element of storing a private key at a user device. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 15: Claim 15 recites additional details of the type of data included in the settlement event. Therefore, it recites additional abstract ideas.
Claim 16: Claim 16 recites the abstract idea of preventing trade of the token. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 16 recites the additional element of the digital exchange. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 17: Claim 17 recites the abstract idea of sending a notification that a sell request was denied. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 17 recites the additional element of the digital exchange system and an address of the entity. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 18: Claim 18 recites the abstract idea of sending a copying of the litigation product contract. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 18 recites the additional element of the digital exchange system and an address of a second entity. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 19: Claim 19 recites the abstract idea of sending a notification of occurrence of an event. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 19 recites the additional element of the digital exchange system and an address for entities that are assigned the addresses for all the instances of the litigation product token. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 20: Claim 20 recites the abstract idea of preventing trade of the token. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 20 recites the additional element of the digital exchange. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 21: Claim 21 recites the abstract idea of stopping sell requests for the token. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 

Claims 22-25:
Step 1
Claims 22-25 are directed to a computer-implemented method (i.e. process). Therefore, these claims fall within the four statutory categories of invention.

Step 2A Prong One
Claim 22 recites (i.e., sets forth or describes) an abstract idea of providing an initial offering of litigation product tokens, wherein purchase requests are received and a plurality of litigation product tokens are generated, and determining whether to permit trades of a particular litigation product token based on whether a freeze event is present and a signature validated. Specifically, but for the additional elements, Claim 22 under its broadest reasonable interpretation recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions as the claim limitations of providing an initial offering of litigation product tokens, receiving purchase requests, generating the litigation product tokens, and determining whether to permit trades involve agreements in the form of contracts, as well as sales activities or behaviors. More specifically, the following underlined claim elements recite abstract ideas while the non-underlined claim elements recite additional elements according to MPEP 2106.04(a). 
receiving a litigation event
generating, based on the litigation event, (i) a litigation product contract, (ii) a master product key for the litigation event that includes a public key and a private key, and (iii) a freeze rule
providing an initial offering of litigation product tokens, wherein the initial offering incorporates, at least, the litigation product contract
receiving requests to purchase the litigation product tokens as part of an initial public offering
generating a plurality of litigation product tokens that each include the litigation product contract, the public key, and the freeze rule
generating a token ledger that includes initial entries for the plurality of litigation product tokens
determining whether to permit a digital trade of a particular litigation product token based, at least in part, on whether a freeze event is present in the token ledger for the particular litigation product token and whether a signature included as part of the freeze event is validated by the public key

Step 2A Prong Two
Claim 22 as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application. First, the additional elements “a master product key for the litigation event that includes a public key and a private key”, “public key”, “generating a token ledger that includes initial entries for the plurality of litigation product tokens” and “token ledger” merely serve as a tool to perform the abstract idea. Further, the additional elements “digital” generally links the use of the judicial exception to a particular technological environment, that being digital technologies. Additionally, regarding the specification and claims, there is no improvement in the functioning of a computer or an improvement to other technology or technical field present, there is no applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition present, there is no implementing the judicial exception with or using the judicial exception in conjunction with a particular machine or manufacture that is integral to the claim present, there is no effecting a transformation or reduction of a particular article to a different state or thing present, and there is no applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment present such that the claim as a whole is more than a drafting effort designed to monopolize the exception. 

Step 2B
The additional elements, taken individually and in combination, do not result in claim 22, as a whole, amounting to significantly more than the judicial exception. As discussed previously with respect to Step 2A, the additional elements merely serve as a tool to perform an abstract idea and/or generally link the use of the judicial exception to a particular technological environment. Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Dependent Claims
Claims 23-25 have also been analyzed according to the 2019 PEG. However, the subject matter of these claims also fails to recite patent eligible subject matter for the following reasons:
Claim 23: Claim 23 recites the abstract idea of permitting or blocking trades based upon a determination of whether entities are accredited or non-accredited. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. Claim 23 recites the additional element of the token ledger. However, this additional element fails to recite a practical application or significantly more than the abstract idea because it merely serves as a tool to perform the abstract idea.
Claim 24: Claim 24 recites additional details of the type of data included in the lockup period. Therefore, it recites additional abstract ideas.
Claim 25: Claim 25 recites the abstract idea of sending a notification that a trade was blocked. In other words, it recites limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas. 

Allowable Subject Matter
Claims 1-25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action. The closest prior art of record is US 2020/0051067 A1 to Overholser et al. (hereinafter “Overholser”). Overholser teaches:
generating, based on the … event, (para 25) (i) a … contract, (ii) a master product key for the … event that includes a public key and a private key, and (paras 41) (iii) a freeze rule (paras 29, 56, 65, 72, 89, 91, 94, 108, 114-116)
providing an initial offering of … tokens, (paras 42, 104) wherein the initial offering incorporates, at least, the … contract (paras 25, 55, 71)
receiving requests to purchase the … tokens as part of an initial public offering (paras 26, 106)
generating a token ledger that includes initial entries for the plurality of … tokens (paras 25, 36, 38-39, 43, 105, 109)
determining whether to permit a digital trade of a particular … token based, at least in part, on whether a freeze event is present in the token ledger for the particular … token (paras 56, 65, 89, 91, 94, 108, 114-116)
Non-Patent Literature “LawCoin introduces tokenization for litigation finance” to Ledger Insights (hereinafter “Ledger Insights”) is also of interest. Ledger Insights teaches: 
receiving a litigation event (paras 3, 5, 8, 11, 12)
litigation event (paras 3, 5, 8, 11, 12)
litigation product tokens (paras 2, 7-8)
litigation product (paras 2, 7-8)
Non-Patent Literature “Mastering Bitcoin” to Andreas M. Antonopoulos (hereinafter “Mastering Bitcoin”) is also of interest. Mastering Bitcoin teaches: 
and whether a signature included as part of the freeze event is validated by the public key (pages 121-136)
Therefore, the prior art does not teach, neither singly nor in combination the following:
generating a plurality of litigation product tokens that each include the litigation product contract, the public key, and the freeze rule

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ari Shahabi/Examiner, Art Unit 3685